Citation Nr: 0501760	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-18 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to VA burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1969, when he retired.  He also had additional 
prior military service.  He died in September 2002, and the 
appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the RO in Columbia, 
South Carolina which denied entitlement to burial benefits.  

A videoconference hearing was held before the undersigned 
Veterans Law Judge in April 2004.  


FINDINGS OF FACT

1.  The veteran did not die as a result of a service-
connected disability or disabilities.

2.  At the time of his death, the veteran was not in receipt 
of VA pension or compensation, and he did not have an 
original or reopened claim for either benefit pending at the 
time of his death.

3.  The veteran's body was not held after his death by a 
state in the absence of any next of kin or other person 
claiming the body of the veteran.

4.  The veteran did not die while hospitalized by VA.


CONCLUSION OF LAW

Entitlement to VA burial benefits is not established.  38 
U.S.C.A. §§ 2302, 2303, 2307, 5107 (West 2002); 38 C.F.R. § 
3.1600 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The appellant was notified of the VCAA and what evidence the 
VA would obtain in a letter dated in July 2003, and by virtue 
of the rating decision dated in November 2002, and the 
statement of the case.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board notes that the July 2003 VCAA letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the VCAA and she was not informed to submit 
copies of any evidence pertinent to her claim which had not 
been previously submitted as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to the case and ample opportunity to submit and/or 
identify such evidence.  She has stated that she has no 
additional evidence to submit.  

There is no dispute as to the facts in this case.  In the 
circumstances of this case, further development would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); VAOPGCPREC 7-2004.

Factual Background

The veteran served on active duty from October 1950 to 
September 1969, when he retired.  During his lifetime, he did 
not file a claim for VA disability benefits, and he had no 
established service-connected disabilities.

The veteran's death certificate reveals that he died at 
Lexington Extended Care in September 2002, and that the 
immediate cause of death was pneumonia.

By a statement dated in June 2003, the appellant said that 
when the veteran retired from the US Navy, he was assigned a 
20 percent disability rating, but he was never told to file a 
claim with the VA.  She said he never filed a claim for 
disability benefits with the VA since he was receiving 
disability retirement pay from the military.  She essentially 
contended that the veteran would have been entitled to VA 
disability benefits if he had filed a claim during his 
lifetime, and that therefore VA burial benefits were 
warranted.

At an April 2004 Board hearing, the appellant essentially 
reiterated her assertions.  She contended that the laws 
regarding burial benefits should be changed to benefit other 
widows in her situation.

Analysis

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (2002); 38 C.F.R. § 3.1600 (2004).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a) (2004).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:  (1) at the time of 
death the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death; or 
(3) the deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State.  38 U.S.C.A. § 
2302(a) (West 2002); 38 C.F.R. § 3.1600(b) (2003).

Alternatively, burial benefits may be paid if a person dies 
from non-service-connected causes while properly hospitalized 
by VA (in a VA or non-VA facility). 38 C.F.R. § 3.1600(c) 
(2003).

In the instant case, the facts are not in dispute.  The Board 
sympathizes with the appellant on the veteran's death.  
However, the controlling law and regulation are clearly set 
forth.  The veteran did not die of a service-connected 
disability, as he was not service-connected for any 
disability at the time of his death.  Thus, burial benefits 
are not warranted under the provisions of 38 C.F.R. § 
3.1600(a) (2003).  As the veteran was not in receipt of 
pension or compensation at the time of his death and he did 
not have an original claim or reopened claim pending at the 
time of his death, burial benefits are likewise not warranted 
under the provisions of 38 C.F.R. § 3.1600(b)(1)(2) (2003).  
Further, the veteran's body was not being held by a State or 
a subdivision of a State at the time of his death.  
Therefore, entitlement to burial benefits under 38 C.F.R. § 
3.1600(b)(3) is also not warranted.

Finally, the veteran was not hospitalized by VA in a VA 
facility or at the time of his death.  38 U.S.C.A. §§ 
1701(1)(4), 1703 (West 2002); 38 C.F.R. § 3.1600(c) (2003).  
Nor was he enroute while traveling under prior authorization 
and at VA expense to warrant burial benefits pursuant to 38 
C.F.R. § 3.1605(a) (2003).

Therefore, the Board finds that there is no entitlement to a 
burial allowance under the provisions of 38 C.F.R. § 
3.1600(a)(b)(c) (2003).  Furthermore, because there is no 
entitlement to burial allowance, and the other requirements 
for a plot or internment allowance have not been met, there 
is no entitlement to that benefit.  See 38 C.F.R. § 3.1600(f) 
(2003).  In sum, none of the conditions provided by law and 
regulation which would permit payment of burial benefits have 
been met and, accordingly, the current appeal must be denied.

In the present case, the law, not the evidence, is 
dispositive.  Sabonis, supra.  The Board holds that, as a 
matter of law, there is no entitlement to burial benefits.

ORDER

Entitlement to burial benefits is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


